Citation Nr: 1504474	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to reinstatement of compensation benefits due to release of fugitive felon status. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from September 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma, which terminated the Veteran's compensation benefits based on his status as a "fugitive felon."

The Detroit RO currently has jurisdiction of this appeal.  The Board also notes that VA's VBMS application reflects that the Veteran's current power of attorney is the Vietnam Veterans of America, NOT the National Association for Black Veterans.  In addition, there is no possible prejudice to the Veteran because he clearly withdrew his appeal and had his benefits reinstated, including a retroactive payment, in April 2014.  See RO Correspondence to Senator Carl Levin.  

The record reflects that the Veteran's fugitive felon status in question has been lifted.  The Detroit RO reinstated the Veteran's benefits in August 2012, sent him a retroactive payment, and began issuing regular monthly payments as of May 2014.  See RO's April 7, 2014 correspondence; and correspondence received by the Board in January 2014.


FINDING OF FACT

In January 2013, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal in its entirety. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to whether reinstatement of compensation benefits due to release of fugitive felon status, are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a September 2010 decision which, as noted, terminated the Veteran's compensation benefits based on his status as a "fugitive felon."  However, in January 2013, the Veteran, through his representative, indicated that the Veteran wished to withdraw his appeal in its entirety.  Once the Board received the Veteran's statement withdrawing that claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).

ORDER


The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


